Defendant, a corporation dealing in produce at Detroit, did considerable business in buying produce in California in 1926. The record establishes, *Page 296 
as found by the trial judge in a trial without a jury, that its purchasing agent in California was one G.E. Mathews. On December 13, 1926, Mathews bought for defendant of Esposito and Durnil, dealers at Los Angeles, two cars of lettuce at $595 each. On that day, at Los Angeles, Esposito and Durnil drew two sight drafts for $595 each upon defendant at Detroit, payable to plaintiff, the First National Bank of Los Angeles. Across the face of each draft Mathews wrote "Accepted by G.E. Mathews."
The drawers deposited the drafts so accepted with plaintiff bank and received credit on account, which they promptly withdrew by check to the full amount of the account and more.
The drafts were presented, refused, and protested. Upon previous purchases from Esposito and Durnil by Mathews for defendant, some 10 or 12 drafts had been drawn in the same manner by and between same parties payable to plaintiff, and had been accepted by Mathews, as in this case, and all of such drafts had been deposited in plaintiff bank and credit given, as here, and they had been duly honored and paid by defendant; this is established by the record. In this suit on the drafts, plaintiff had judgment. Defendant has appealed.
Plaintiff holds for value. By its conduct and course of dealing, above related, defendant is estopped to say that it did not accept the drafts in suit, estopped to urge insufficiency in respect of acceptance. 1 Joyce, Defenses to Commercial Paper (2d Ed.), § 158; 2 C. J. p. 463; Pettinger v.Alpena Cedar Co., 175 Mich. 162; Armstrong v. American ExchangeNat'l Bank, 133 U.S. 433 (10 Sup. Ct. 450).
Plaintiff, payee in the drafts, took, not as promisee (Sweet v. Swift, 65 Mich. 90), but as purchaser, *Page 297 
and, therefore, as against objection urged, is a holder in due course. 8 C. J. p. 469; Note 29 Michigan Law Review, p. 625; Note 36 Yale Law Journal, p. 608; Bronson v. Stetson, 252 Mich. 6.
No other question calls for discussion.
Affirmed.
McDONALD, POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.